Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is entered into as of November 9,
2020 (the “Execution Date”), by and between Pfizer Inc., a Delaware corporation
having an office at 235 East 42nd Street, New York, New York 10017 (“Pfizer”),
and Homology Medicines, Inc., a Delaware corporation having an office at One
Patriots Park, Bedford, Massachusetts 01730 (“Homology”). The capitalized terms
used herein and not otherwise defined have the meanings given to them in
Appendix 1.

RECITALS

WHEREAS, Homology has agreed to sell, and Pfizer has agreed to purchase, shares
of Common Stock subject to and in accordance with the terms and provisions of
this Agreement. In addition, Homology has agreed to grant to Pfizer a right of
first refusal for certain Homology Products as described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Homology and Pfizer agree as follows:

 

Section 1.

SALE AND PURCHASE OF STOCK.

1.1    Purchase of Stock. Subject to the terms and conditions of this Agreement,
at the Closing, Homology will issue and sell to Pfizer, and Pfizer will purchase
from Homology, 5,000,000 shares of Common Stock (the “Shares”) free and clean of
all Liens (other than Liens imposed by applicable securities Laws or contained
herein), at a price per share of $12.00 for an aggregate purchase price of
$60,000,000.00 (the “Purchase Price”).

1.2    Payment. At the Closing, Pfizer will pay the Purchase Price by wire
transfer of immediately available funds in accordance with wire instructions
provided by Homology to Pfizer in writing at least three (3) Business Days prior
to the Closing, and Homology will deliver the Shares in book-entry form to
Pfizer upon receipt of the Purchase Price.

1.3    Closing.

(a)    Closing. The closing of the transaction contemplated by Section 1.1 (the
“Closing”) will be held through the electronic exchange of documents and
signatures, as promptly as practicable, and in no event later than the first
Business Day after the conditions to closing set forth in Section 7 are
satisfied or waived for the Closing (other than those conditions that by their
nature are to be satisfied or waived at the Closing) or at such other time
and/or date as may be jointly designated by Pfizer and Homology for the Closing.

(b)    Closing Deliverables.

(i)    At the Closing, Homology will deliver to Pfizer:

 

1

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

(1)    a duly executed cross-receipt in form and substance reasonably
satisfactory to each party (the “Cross-Receipt”);

(2)    a certificate in form and substance reasonably satisfactory to Pfizer and
duly executed on behalf of Homology by an authorized officer of Homology,
certifying that the conditions to Closing set forth in Section 7.2 have been
fulfilled;

(3)    a certificate of the secretary of Homology dated as of the Closing Date
certifying that attached thereto is a true and complete copy of all resolutions
adopted by the Board authorizing the execution, delivery and performance of this
Agreement and the transactions contemplated herein and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby as of the Closing Date;

(4)    evidence of the filing of the Listing of Additional Shares notification
to Nasdaq as it relates to the Shares;

(5)    a copy of Homology’s irrevocable instructions to its transfer agent for
the Common Stock instructing such transfer agent to deliver the Shares to
Pfizer;

(6)    an opinion of Latham & Watkins LLP, counsel for Homology, addressed to
Pfizer, and dated as of the Closing Date, in substantially the form of the draft
provided to Pfizer on the date hereof;

(7)    the Shares (subject to receipt of the Purchase Price); and

(8)    a duly executed amended and restated version of the Confidential
Disclosure Agreement, dated March 9, 2020, by and between the parties (the
“CDA”), substantially in the form attached as Exhibit A.

(ii)    At the Closing, Pfizer will deliver to Homology:

(1)    a duly-executed Cross-Receipt;

(2)    a certificate in form and substance reasonably satisfactory to Homology
and duly executed on behalf of Pfizer by an authorized officer of Pfizer,
certifying that the conditions to Closing set forth in Section 7.1 have been
fulfilled; and

(3)    the Purchase Price for the Shares.

 

Section 2.

RIGHT OF FIRST REFUSAL PERIOD.

2.1    Right of First Refusal. As of the Closing Date, in partial consideration
for the payment of the Purchase Price by Pfizer, Homology hereby grants to
Pfizer an exclusive right of first refusal with respect to each Homology Product
set forth in this Section 2.1 (the “ROFR”).

 

2

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

Pfizer may exercise such ROFR one time for each Homology Product in the manner
set forth in this Section 2.1 until the end of the thirty (30) month period
following the Closing Date (the “ROFR Period”). If, at any time during the ROFR
Period, Homology determines to enter into an agreement with any third party
pursuant to which such third party obtains development or commercialization
rights to one or both Homology Products other than a third party providing
services to, or performing services on behalf of, Homology (whether through
license, co-promotion/co-commercialization agreement, profit share, joint
venture, asset sale or otherwise, but, for the avoidance of doubt, excluding a
Change of Control of Homology) (each such potential transaction, a “Grant of
Program Rights”), then, prior to entering into any such agreement with any third
party, Homology will provide written notice to Pfizer identifying such Homology
Product(s), which notice will include a form of agreement regarding the grant of
such rights that has been negotiated with a third party (the “ROFR Notice”).
Pfizer will have a period of [***] from the date of such ROFR Notice to notify
Homology in writing that Pfizer would like to enter into an agreement with
respect to the applicable Homology Product(s) on substantially the same economic
terms set forth in such form of agreement provided with the ROFR Notice (any
such notice, a “ROFR Exercise Notice”). If Pfizer provides a ROFR Exercise
Notice to Homology during such [***] period, then the parties will negotiate
exclusively in good faith, for a period of [***], which such period may be
extended by mutual agreement of the parties (the “Negotiation Period”), to reach
agreement on any other terms of such agreement. If the parties do not execute
and deliver an agreement with respect to the applicable Homology Product(s)
within the Negotiation Period, then, notwithstanding the terms of this
Section 2.1, the ROFR will be deemed to have expired with respect to the
applicable Homology Product(s). If, with respect to one or both Homology
Products identified in a ROFR Notice, Pfizer does not provide a ROFR Exercise
Notice to Homology during the [***] period following delivery of the applicable
ROFR Notice, then Homology will thereafter be free to enter into a Grant of
Program Rights with one or more third parties on the economic terms set forth in
the form of agreement provided with the applicable ROFR Notice. If Homology does
not enter into a Grant of Program Rights with one or more third parties with
respect to the Homology Product(s) on the economic terms set forth in the form
of agreement provided with the applicable ROFR Notice for which Pfizer did not
deliver a ROFR Exercise Notice, then Pfizer’s ROFR described in this Section 2.1
will be deemed reinstated for the ROFR Period, including with respect to any
changes to the economic terms in the form of agreement provided to Pfizer with a
previous ROFR Notice, which changed economic terms, for the avoidance of doubt,
shall be provided to Pfizer with a new ROFR Notice and be subject to the
provisions of this Section 2.1 prior to Homology entering into any such
agreement with any third party.

2.2    Reporting. Until the one (1) year anniversary of the expiration of the
ROFR Period, prior to sharing any non-public data regarding HMI-102 resulting
from the pheNIX Clinical Study and any other non-public pre-clinical and
clinical data regarding either Homology Product with a third party for the
purpose of evaluating a potential Grant of Program Rights (other than a third
party providing services to, or performing services on behalf of, Homology),
Homology will provide a written summary of such pre-clinical and clinical data
to Pfizer, which summary shall be at least as comprehensive as any communication
Homology shares with such third party.

2.3    Information Committee. Within thirty (30) days of the Execution Date, the
parties

 

3

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

will establish an information sharing committee (the “Information Committee”)
that will serve as a forum for sharing information regarding the development of
the Homology Products during the ROFR Period. The Information Committee will be
comprised of between two and four representatives of each party, or such other
number as mutually agreed by the parties, which representatives of a party must
be reasonably acceptable to the other party. The Information Committee will meet
in person or via audio or video teleconference [***] during the ROFR Period,
unless otherwise agreed by the parties. At each meeting of the Information
Committee, Homology will provide a summary to Pfizer regarding any material new
results or other material information related to each Homology Product arising
during the previous month, together with any data regarding HMI-102 resulting
from the pheNIX Clinical Study, any other pre-clinical and clinical data
regarding either Homology Product and any other information regarding the
Homology Products reasonably requested by Pfizer. To the extent practicable, at
least two (2) business days prior to each meeting of the Information Committee,
Homology will provide Pfizer with access to any written materials intended to be
shared or discussed at such meeting, which materials shall be promptly
supplemented with any additional written materials actually shared or discussed
at each such meeting. The Information Committee will disband upon expiration of
the ROFR Period.

2.4    Scientific Advisory Board Position during ROFR Period. Solely during the
ROFR Period, Pfizer will have the right to designate one individual that is
reasonably acceptable to Homology to participate on Homology’s scientific
advisory board (the “Pfizer SAB Representative”), provided that the Pfizer SAB
Representative will only have the right to participate in discussions, and have
access to information, in each case, regarding the Homology Products and no
other products and will execute a scientific advisory board agreement in a form
mutually agreed by the parties.

2.5    Notice of a Change of Control Process. If, at any time during the ROFR
Period, the board of directors of Homology determines to engage in discussions
with a third party regarding, or initiate a process for a potential transaction
that, if consummated, would reasonably be expected to result in, a Change of
Control of Homology, and Homology engages in such discussions or initiates such
a process, then Homology will promptly notify Pfizer of such discussion or
process. Any notification delivered by Homology pursuant to this Section 2.5
during the Standstill Period will be deemed to be an “express invitation” by
Homology as described in Section 5.1 and, upon receipt, Pfizer will not be
restricted from any of the actions contemplated by Section 5.1 in response
thereto.

2.6    Allocation of Purchase Price. Within [***] after the Closing Date,
Homology and Pfizer shall attempt in good faith to agree to an allocation of the
Purchase Price between the Shares and the ROFR for Tax purposes. If Homology and
Pfizer are able to reach an agreement as to such allocation, then they agree to
file all Tax Returns consistent with such allocation. If Homology and Pfizer are
unable to reach an agreement with respect to such allocation, then neither party
shall be bound by the other’s allocation.

2.7    Termination Upon Change of Control of Homology. In the event of a Change
of Control of Homology, as defined solely by clauses (a) and (b) of the
definition of Change of Control, the provisions of Section 2.1, Section 2.2,
Section 2.3, and Section 2.4 will terminate and be of no further force or
effect.

 

4

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

2.8    Pfizer’s Termination for Convenience. Any time following the Closing,
Pfizer will be entitled to terminate this Article 2, in whole or in part, for
convenience upon written notice to Homology of such termination.

 

Section 3.

REPRESENTATIONS AND WARRANTIES OF HOMOLOGY.

Except as otherwise specifically contemplated by this Agreement, Homology hereby
represents and warrants to Pfizer that:

3.1    Private Placement. Subject to the accuracy of the representations made by
Pfizer in Section 4, the offer, issuance and sale of the Shares to Pfizer as
contemplated hereby is exempt from the registration requirements of the
Securities Act, and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities Laws. Except as otherwise
disclosed by Homology to Pfizer in writing, Homology has not engaged any
brokers, finders or agents, nor incurred, nor will incur, directly or
indirectly, any liability for brokerage or finder’s fees or agents’ commissions
or any similar charges in connection with this Agreement and the transactions
contemplated hereby.

3.2    Organization and Qualification. Homology is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with full corporate power and authority to own and operate its
properties and assets and to conduct its business as currently conducted. Each
of Homology’s Subsidiaries (as defined below) is an entity duly incorporated or
otherwise organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the Laws of the jurisdiction
of its incorporation or organization, as applicable, and has all requisite power
and authority to carry on its business as currently conducted and to own and use
its properties. Homology and each of its Subsidiaries is duly qualified to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to have a Material Adverse
Effect.

3.3    Subsidiaries. Homology has disclosed all of its subsidiaries required to
be disclosed in an exhibit to its applicable SEC Documents (the “Subsidiaries”).
Homology owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid and, if applicable in the relevant jurisdiction,
non-assessable, and free of preemptive and similar rights to subscribe for or
purchase securities.

3.4    Authorization; Enforcement. Homology has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and to issue the Shares in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by Homology and the consummation by it of the transactions
contemplated hereby (including the issuance of the Shares at the Closing in

 

5

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

accordance with the terms hereof) have been duly authorized by the Board and no
further consent or authorization of Homology, the Board or its stockholders is
required. This Agreement has been duly executed by Homology and constitutes a
legal, valid and binding obligation of Homology enforceable against Homology in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally, and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

3.5    Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable, will not be subject to preemptive rights or other similar
rights of stockholders of Homology, and will be free and clear of all Liens,
except for restrictions on transfer imposed by applicable securities Laws or
contained herein.

3.6    SEC Documents, Financial Statements.

(a)    The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and Homology has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has Homology received any notification
that the SEC is contemplating terminating such registration. Homology currently
is not an “ineligible issuer,” as defined in Rule 405 under the Securities Act.
Homology agrees to notify Pfizer promptly upon Homology becoming an “ineligible
issuer.” Homology has delivered or made available (by filing on the SEC’s
electronic data gathering and retrieval system (EDGAR)) to Pfizer complete
copies of its most recent Annual Report on Form 10-K and any Quarterly Report on
Form 10-Q and current report on Form 8-K filed with the SEC after January 1,
2020 and prior to the Execution Date (the “SEC Documents”). As of its respective
date, each SEC Document complied as to form in all material respects with the
requirements of the Exchange Act and, as of its respective date, each SEC
Document did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of Homology’s Subsidiaries is subject to the periodic
reporting requirements of the Exchange Act. As of the date hereof, there are no
outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of the SEC Documents and Homology has not been notified in
writing that any of the SEC Documents is the subject of ongoing SEC review or
outstanding investigation. The Common Stock is currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and Homology is current in payment of the fees of the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.

(b)    As of its respective date, the financial statements, together with the
related notes and schedules, of Homology included in the SEC Documents complied
as to form in all material respects with all applicable accounting requirements
and the published rules and regulations of the SEC and all other applicable
rules and regulations with respect thereto. Such

 

6

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

financial statements, together with the related notes and schedules, have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
condition of Homology and its consolidated subsidiaries as of the dates thereof
and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except (i) as set forth in the SEC Documents or (ii) for
liabilities incurred in the ordinary course of business subsequent to the date
of the most recent balance sheet contained in the SEC Documents, Homology has no
liabilities, whether absolute or accrued, contingent or otherwise, other than
those that would not, individually or in the aggregate, be material to Homology
and its Subsidiaries taken as a whole.

(c)    The Common Stock is listed on Nasdaq, and Homology has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from Nasdaq. As of the Execution Date, Homology has
not received any notification that, and has no knowledge that, the SEC or Nasdaq
is contemplating terminating such registration or listing.

3.7    Internal Controls; Disclosure Controls and Procedures. Homology is in
compliance in all material respects with the requirements of the Sarbanes-Oxley
Act of 2002, including the rules and regulations of the SEC promulgated
thereunder, applicable to it as of the date hereof. As of the Execution Date,
Homology qualifies as an “emerging growth company” as defined in the Jumpstart
Our Business Startups Act of 2012 (the “JOBS Act”). Homology maintains a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Homology has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for Homology and designed such
disclosure controls and procedures to provide reasonable assurance that
information required to be disclosed by Homology in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the SEC’s rules and forms.

3.8    Capitalization and Voting Rights.

(a)    The authorized capital of Homology as of the date hereof consists of:
(i) 200,000,000 shares of Common Stock of which, as of September 30, 2020, (x)
45,263,849 shares were issued and outstanding, which includes 4,102 shares of
unvested restricted stock subject to repurchase, (y) 3,470,008 shares were
available for future issuance pursuant to Homology’s stock-based compensation
plans and (z) 5,812,832 shares were issuable upon the exercise of stock options
outstanding as of such date, and (ii) 10,000,000 shares of Preferred Stock,

 

7

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

of which no shares are issued and outstanding as of the Execution Date. All of
the issued and outstanding shares of Common Stock (A) have been duly authorized
and validly issued, (B) are fully paid and non-assessable and (C) were issued in
compliance with all applicable federal and state securities laws and not in
violation of any preemptive rights.

(b)    All of the authorized shares of Common Stock are entitled to one (1) vote
per share.

(c)    As of November 9, 2020, there were not (i) any outstanding equity
securities, options, warrants, rights (including conversion or preemptive
rights) or other agreements pursuant to which Homology is or may become
obligated to issue, sell or repurchase any shares of its capital stock or any
other securities of Homology other than options granted pursuant to its
stock-based compensation plans, which plans are described in the SEC Documents;
or (ii) any restrictions on the transfer of capital stock of Homology other than
pursuant to federal or state securities Laws or as set forth in this Agreement.

(d)    Homology is not a party to or subject to any agreement or understanding
relating to the voting of shares of capital stock of Homology or the giving of
written consents by a stockholder or director of Homology.

(e)    Neither Homology nor any of its Subsidiaries owns or holds the right to
acquire any stock, partnership, interest, joint venture interest or other equity
ownership interest in any Person.

3.9    No Conflicts; Government Consents and Permits.

(a)    Neither Homology nor any of its Subsidiaries is in violation or default
of (i) any term of its certificate of incorporation, bylaws, or other
organizational or constitutive documents, (ii) any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which Homology or any of its Subsidiaries is a party or by which it or any of
them may be bound or to which any of the properties or assets of Homology or any
Subsidiary is subject, except for such defaults that would not reasonably be
expected to, singly or in the aggregate, result in a Material Adverse Effect on
Homology, or (iii) any Order. The execution, delivery and performance of this
Agreement by Homology and the consummation by Homology of the transactions
contemplated hereby (including the issuance of the Shares) will not (i) conflict
with or result in a violation of any provision of Homology’s certificate of
incorporation or bylaws, each as in effect on the date hereof, (ii) violate or
conflict with, or result in a breach of any provision of or constitute a default
under, any agreement, indenture or instrument to which Homology is a party, or
(iii) result in a violation of any law, rule, regulation, Order or decree
(including United States federal and state securities laws and regulations and
regulations of any self-regulatory organizations) applicable to Homology, except
in the case of clauses (ii) and (iii) only, for such conflicts, breaches,
defaults and violations as would not reasonably be expected to have a Material
Adverse Effect on Homology or result in a liability for Pfizer.

(b)    Homology is not required to obtain any Consent of, or make any filing or

 

8

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

registration with, any court or governmental agency or any regulatory or self
regulatory agency in order for it to execute, deliver or perform any of its
obligations under this Agreement in accordance with the terms hereof, or to
issue and sell the Shares in accordance with the terms hereof other than such as
have been made or obtained, and except for (i) any post-signing filings required
to be made under federal or state securities laws and (ii) any required filings
or notifications regarding the issuance or listing of additional shares with
Nasdaq.

3.10    Litigation. Other than as set forth in the SEC Documents filed prior to
the Execution Date, there is no Action pending (of which Homology has received
notice or otherwise has knowledge) or, to Homology’s knowledge, threatened,
against Homology, any of its Subsidiaries or any of their respective properties
or which Homology or any of its Subsidiaries intends to initiate, except where
such Action would not (a) adversely affect or challenge the legality, validity
or enforceability of this Agreement or the issuance and sale of the Shares or
(ii) reasonably be expected to have a Material Adverse Effect on Homology.

3.11    Licenses and Other Rights; Compliance with Laws. Homology has all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit it to own its properties and to conduct its business as
presently conducted and is in compliance thereunder, except where the failure to
be in compliance would not reasonably be expected to have a Material Adverse
Effect on Homology. To Homology’s knowledge, Homology has not taken any action
that would interfere with its ability to renew all such Permit(s) when required,
except where the failure to renew such Permit(s) would not reasonably be
expected to have a Material Adverse Effect on Homology. Homology is and has been
in compliance with all laws applicable to its business, properties and assets,
and to the products and services sold by it, except where the failure to be in
compliance has not had and would not reasonably be expected to have a Material
Adverse Effect on Homology. Homology has made all material filings and obtained
all such material approvals as may be required by the United States Food and
Drug Administration (the “FDA”) or any committee thereof or from any other U.S.
or drug or medical device regulatory agency, or health care facility
Institutional Review Board (collectively, the “Regulatory Agencies”) to conduct
the clinical trials and manufacturing activities related to such clinical trials
currently being conducted by Homology, and Homology has operated and currently
is in compliance in all material respects with all applicable rules, regulations
and policies of the Regulatory Agencies, except where the failure to make such
filings, obtain such approval or comply with such rules, regulations and
policies could not reasonably be expected to have a Material Adverse Effect on
Homology. Homology has not received any written notification of any pending or
threatened Action from any Governmental Authority, including any Regulatory
Agency, that could reasonably be expected to have a Material Adverse Effect on
Homology.

3.12    Absence of Certain Changes. Since the date of the latest audited
financial statements included within the SEC Documents, (a) Homology and each of
its Subsidiaries has conducted its business operations in the ordinary course of
business consistent with past practice, (b) there has not occurred any event,
change, development, circumstance or condition that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect on Homology, (c) Homology has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock,

 

9

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

or (ii) sold, exchanged or otherwise disposed of any of its material assets or
rights, and (d) Homology has not admitted in writing its inability to pay its
debts generally as they become due, filed or consented to the filing against it
of a petition in bankruptcy or a petition to take advantage of any insolvency
act, made an assignment for the benefit of creditors, consented to the
appointment of a receiver for itself or for the whole or any substantial part of
its property, or had a petition in bankruptcy filed against it, been adjudicated
bankrupt or filed a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws or any other laws of the United States or any
other jurisdiction.

3.13    Not an Investment Company. Homology is not, and after giving effect to
the transactions contemplated by this Agreement, will not be, an “investment
company” or a company “controlled” by an “investment company,” as defined in the
Investment Company Act of 1940, as amended.

3.14    No Integration. Homology has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) which is or will be integrated
with the Shares sold pursuant to this Agreement in a manner that would require
the registration of the Shares under the Securities Act.

3.15    Tax Matters. All income Tax Returns of Homology and each of its
Subsidiaries required by law to be filed have been filed and all Taxes shown by
such returns or otherwise due and payable, have been paid (except as would not,
singly or in the aggregate, result in a Material Adverse Effect), except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. Homology and each of its
Subsidiaries have filed all other Tax Returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law except
insofar as the failure to file such returns would not, singly or in the
aggregate, result in a Material Adverse Effect, and have paid all Taxes due
pursuant to such returns or pursuant to any assessment received by Homology and
each of its Subsidiaries, except for such Taxes, if any, as are being contested
in good faith and as to which adequate reserves have been established by
Homology. The charges, accruals and reserves on the books of Homology and its
Subsidiaries in respect of any Tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
Tax for any years not finally determined, except to the extent of any inadequacy
that would not, singly or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. There are no current, pending, or threatened (in
writing) assessments, claims, audits or other proceeding by any Governmental
Authority in respect of Taxes of Homology or any of its Subsidiaries, except for
assessments, claims, audits or proceedings that would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither Homology nor any of its
Subsidiaries has distributed stock of another Person, or has had its stock
distributed to another Person, in a transaction that was purported or intended
to be governed in whole or in part by Section 355 or 361 of the Code. Neither
Homology nor any of its Subsidiaries is or has been a party to any “listed
transaction” as defined in Section 6707A(c)(2) of the Code and U.S. Treasury
Regulation § 1.6011-4(b)(2).

3.16    Property. Homology does not own any real property. Except as would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect on

 

10

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

Homology, (a) Homology and each of its Subsidiaries has the right to use or
occupy the Leased Real Property under valid, binding and enforceable leases with
which Homology and its Subsidiaries are in material compliance and (b) Homology
and its Subsidiaries have good and valid title to, or a valid license to use or
leasehold interest in, all of their respective material tangible assets, free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Homology and its Subsidiaries and
(ii) Liens for the payment of federal, state or other Taxes, for which
appropriate reserves have been made in accordance with GAAP, and the payment of
which is neither delinquent nor subject to penalties.

3.17    Intellectual Property. Except as disclosed in the SEC Documents,
Homology licenses, owns, possesses, or can acquire on reasonable terms, all
Intellectual Property (as defined below) necessary for the conduct of Homology’s
business as now conducted or as described in the SEC Documents to be conducted,
except as such failure to license, own, possess, or acquire such rights would
not result in a Material Adverse Effect on Homology. Furthermore, (a) to
Homology’s knowledge, there is no infringement, misappropriation or violation by
third parties of any such Intellectual Property; (b) there is no pending or, to
the knowledge of Homology, threatened, Action by others challenging Homology’s
rights in or to any such Intellectual Property, and Homology is unaware of any
facts which would form a reasonable basis for any such claim; (c) the
Intellectual Property owned by Homology, and to Homology’s knowledge, the
Intellectual Property licensed to Homology, has not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to Homology’s
knowledge, threatened Action by others (excluding with respect to ordinary
course interactions with patent authorities during patent prosecution)
challenging the validity or scope of any such Intellectual Property, and
Homology is unaware of any facts which would form a reasonable basis for any
such claim; (d) there is no pending or, to Homology’s knowledge, threatened
Action by others that Homology infringes, misappropriates or otherwise violates
any Intellectual Property or other proprietary rights of others, and Homology is
unaware of any fact which would form a reasonable basis for any such claim; and
(e) to Homology’s knowledge, no employee of Homology is in or has ever been in
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with Homology or actions undertaken by the employee while employed
with Homology, except as such violation would not result in a Material Adverse
Effect on Homology. Homology and its Sublicensees have taken reasonable security
measures to protect the secrecy and confidentiality of their trade secrets,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Homology.
“Intellectual Property” shall mean all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, domain names, technology, know-how and
other intellectual property.

3.18    Patents and Patent Applications. All patents and patent applications
owned by or licensed to Homology or under which Homology has rights have, to the
knowledge of Homology, been duly and properly filed and maintained, except where
the failure to do so would not, singly or in the aggregate, have a Material
Adverse Effect on Homology; to the knowledge of Homology,

 

11

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

the parties prosecuting such applications have complied with their duty of
candor and disclosure to U.S. Patent and Trademark Office (the “USPTO”) in
connection with such applications; and Homology is not aware of any facts
required to be disclosed to the USPTO that were not disclosed to the USPTO and
which would preclude the grant of a patent in connection with any such
application or would reasonably be expected to form the basis of a finding of
invalidity with respect to any patents that have issued with respect to such
applications.

3.19    Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by or, to Homology’s knowledge, on
behalf of Homology were and, if still ongoing, are being conducted in all
material respects in accordance with experimental protocols, procedures and
controls pursuant to accepted professional scientific standards and all
authorizations and applicable regulatory laws, including, as applicable, without
limitation, the Federal Food, Drug and Cosmetic Act of 1938 and the rules and
regulations promulgated thereunder; the descriptions of the results of such
studies, tests and trials contained in the SEC Documents are, to Homology’s
knowledge, accurate and complete in all material respects and fairly present the
data derived from such studies, tests and trials; except to the extent disclosed
in the SEC Documents, or would not, singly or in the aggregate, result in a
Material Adverse Effect on Homology, Homology is not aware of any studies, tests
or trials, the results of which Homology believes reasonably call into question
the study, test, or trial results described or referred to in the SEC Documents
when viewed in the context in which such results are described and the clinical
state of development; and, except to the extent disclosed in the SEC Documents,
Homology has not received any notices or correspondence from the FDA or any
Governmental Authority requiring the termination or suspension of any studies,
tests or preclinical or clinical trials conducted by or on behalf of Homology,
other than ordinary course communications with respect to modifications in
connection with the design and implementation of such trials.

3.20    Transactions With Affiliates and Employees. There are no business
relationships or related-party transactions involving Homology, its Subsidiaries
or any other Person required by the Securities Act to be described in the SEC
Documents that have not been described as required.

3.21    Registration Rights. Except as described or referred to in the SEC
Documents, no Person has any right to cause Homology to effect the registration
under the Securities Act of any securities of Homology or any Subsidiary.

3.22    Regulation M Compliance. Homology has not, and to its knowledge no one
acting on its behalf has taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of Homology in a violation of Regulation M under the Exchange Act.

3.23    Environmental Matters. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect on Homology:
(i) no notice, notification, demand, request for information, citation, summons,
complaint or Order has been received since January 1, 2019 by, and no Action is
pending or, to Homology’s knowledge, threatened by any Person against, Homology
or any of its Subsidiaries, and no penalty has been assessed against Homology or
any of its Subsidiaries, in each case, with respect to any matters

 

12

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

relating to or arising out of any Environmental Law and (ii) Homology and its
Subsidiaries are in compliance in all material respects with all applicable
Environmental Laws, including any Consent required by Environmental Laws.

3.24    Insurance. Except as has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on
Homology, (a) all insurance policies (“Policies”) with respect to the business
and assets of Homology and its Subsidiaries are in full force and effect,
(b) neither Homology nor any of its Subsidiaries is in breach or default, and
neither Homology nor any of its Subsidiaries has taken any action or failed to
take any action that, with notice or the lapse of time, would constitute such a
breach or default, or permit termination or modification of any of the Policies,
and (c) Homology and its Subsidiaries have not received any written notice of
cancellation or threatened cancellation of any of the Policies or of any claim
pending regarding Homology or any of its Subsidiaries under any of such Policies
as to which coverage has been questioned, denied or disputed by the underwriters
of such Policies. Homology and its Subsidiaries maintain insurance with
reputable insurers in such amounts and against such risks as is customary for
the industries in which it and its Subsidiaries operate and as the management of
Homology has in good faith determined to be prudent and appropriate.

3.25    Material Contracts. Neither Homology nor any of its Subsidiaries has
received written notice that it is in violation, default or breach under any of
its Material Contracts, except for any such violation, default or breach as
would not reasonably be expected to result in a Material Adverse Effect on
Homology. All Material Contracts required to be filed with the SEC Documents
have been timely filed.

3.26    Foreign Corrupt Practices. Neither Homology nor any Subsidiary, nor to
the knowledge of Homology or any Subsidiary, any agent or other person acting on
behalf of Homology or any Subsidiary, has (a) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (b) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(c) failed to disclose fully any contribution made by Homology or any Subsidiary
(or made by any person acting on its behalf of which Homology is aware) which is
in violation of law, or (d) violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as
may be amended, or similar law of any other relevant jurisdiction, or the rules
or regulations thereunder; and Homology has instituted and maintain policies and
procedures to ensure compliance therewith. No part of the proceeds from the sale
of the Shares will be used, directly or indirectly, in violation of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder.

3.27    Economic Sanctions. Neither Homology and its Subsidiaries, nor, to
Homology’s knowledge, any of their respective directors, officers, agents,
employees or other authorized person acting on behalf of Homology: (a) is, or is
controlled or 50% or more owned in the aggregate by or is acting on behalf of,
one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States (collectively,
“Sanctions” and such

 

13

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

persons, “Sanctioned Persons” and each such person, a “Sanctioned Person”) or
(b) has, within the last five (5) years, done Homology’s business in a country
or territory that was, or whose government was, at such time the subject of
Sanctions that broadly prohibit dealings with that country or territory. Within
the past five (5) years, to the knowledge of Homology, it has neither been the
subject of any governmental investigation or inquiry regarding compliance with
Sanctions nor has it been assessed any fine or penalty in regard to compliance
with Sanctions.

3.28    Money Laundering. The operations of Homology and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action by or before any court or governmental
agency, authority or body or any arbitrator involving Homology or any Subsidiary
with respect to the Money Laundering Laws is pending or, to the knowledge of
Homology or any Subsidiary, threatened.

3.29    Accountants. Homology’s registered public accounting firm is Deloitte &
Touche LLP. To Homology’s knowledge, Deloitte & Touche LLP are independent
public accountants with respect to Homology within the meaning of the Securities
Act and Exchange Act and the applicable published rules and regulations
thereunder.

3.30    Labor Relations. No labor dispute exists or, to the knowledge of
Homology, is imminent with respect to any of the employees of Homology, which
could reasonably be expected to result in a Material Adverse Effect on Homology.
None of Homology’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with Homology or such Subsidiary, and
neither Homology nor any of its Subsidiaries is a party to a collective
bargaining agreement, and Homology and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of Homology, no
executive officer of Homology or any Subsidiary, is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject Homology or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. Homology and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Homology.

3.31    Cybersecurity. To Homology’s knowledge, there has been no material
security breach or other material compromise of or relating to any of Homology’s
information technology and computer systems, networks, hardware, software, data
(including the data of their respective customers, employees, suppliers, vendors
and any third party data maintained by or on behalf of them), equipment or
technology (collectively, “IT Systems and Data”) and (a) Homology has not been
notified of, and has no knowledge of any event or condition that would
reasonably be

 

14

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

expected to result in, any material security breach or other material compromise
to its IT Systems and Data; b) Homology is presently in compliance with all
applicable laws or statutes and all Orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Data and to the protection of such IT Systems and Data from unauthorized use,
access, misappropriation or modification, except as would not, in the case of
this clause (b), individually or in the aggregate, have a Material Adverse
Effect on Homology; and (c) Homology has implemented appropriate backup
technology.

3.32    Privacy Laws. Homology and its Subsidiaries are, and at all prior times
were, in material compliance with all applicable data privacy and security laws
and regulations, including, without limitation, the Health Insurance Portability
and Accountability Act (“HIPAA”), as amended by the Health Information
Technology for Economic and Clinical Health Act (42 U.S.C. Section 17921 et
seq.) (collectively, “Privacy Laws”). To ensure compliance with the Privacy
Laws, Homology and its Subsidiaries have in place, comply with, and take
appropriate steps reasonably designed to ensure compliance in all material
respects with their policies and procedures relating to data privacy and
security and the collection, storage, use, disclosure, handling and analysis of
Personal Data (the “Policies”). Homology provides accurate notice, when
applicable, of its Policies to its customers, employees, third party vendors and
representatives. The Policies provide accurate and sufficient notice of
Homology’s then-current privacy practices relating to its subject matter and
such Policies do not contain any material omissions of Homology’s then-current
privacy practices. “Personal Data” means: (i) a natural persons’ name, street
address, telephone number, email address, photograph, social security number,
bank information, or customer or account number; (ii) any information which
would qualify as “personally identifying information” under the Federal Trade
Commission Act, as amended; (iii) Protected Health Information as defined by
HIPAA; and (iv) any other piece of information that allows the identification of
such natural person, or his or her family, or permits the collection or analysis
of any data related to an identified person’s health or sexual orientation. None
of such disclosures made or contained in any of the Policies have been
inaccurate, misleading, deceptive or in violation of any Privacy Laws or
Policies in any material respect. The execution, delivery and performance of
this Agreement or any other agreement referred to in this Agreement will not
result in a breach of any Privacy Laws or Policies. Neither Homology nor any of
its subsidiaries, (A) has received notice of any actual or potential liability
under or relating to, or actual or potential violation of, any of the Privacy
Laws, and has no knowledge of any event or condition that would reasonably be
expected to result in any such notice, (B) is currently conducting or paying
for, in whole or in part, any investigation, remediation or other corrective
action pursuant to any Privacy Law, or (C) is a party to any Order, decree, or
agreement that imposed any obligation or liability under any Privacy Law.

3.33    Disclosure. All of the disclosure furnished by or on behalf of Homology
to Pfizer regarding Homology and the Subsidiaries, their respective businesses
and the transactions contemplated hereby, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Homology acknowledges
and agrees that Pfizer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4.

 

15

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

Section 4.

    REPRESENTATIONS AND WARRANTIES OF PFIZER.

Except as otherwise specifically contemplated by this Agreement, Pfizer hereby
represents and warrants to Homology that:

4.1    Authorization; Enforcement. Pfizer has the requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. Pfizer has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement. Upon the
execution and delivery of this Agreement, this Agreement will constitute a valid
and binding obligation of Pfizer enforceable against Pfizer in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.

4.2    No Conflicts; Government Consents and Permits.

(a)    The execution, delivery and performance of this Agreement by Pfizer and
the consummation by Pfizer of the transactions contemplated hereby (including
the purchase of the Shares) will not (i) conflict with or result in a violation
of any provision of Pfizer’s Certificate of Incorporation or Bylaws, as in
effect as of the date hereof, (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default under, any agreement,
indenture or instrument to which Pfizer is a party or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and regulations
of any self-regulatory organizations) applicable to Pfizer, except in the case
of clauses (ii) and (iii) only, for such conflicts, breaches, defaults and
violations as would not reasonably be expected to have a Material Adverse Effect
on Pfizer or result in a liability for Homology.

(b)    Pfizer is not required to obtain any Consent, or make any filing or
registration with, any court or governmental agency or any regulatory or self
regulatory agency in order for it to execute, deliver or perform any of its
obligations under this Agreement in accordance with the terms hereof, or to
purchase the Shares in accordance with the terms hereof other than such as have
been made or obtained.

4.3    Investment Purpose. Pfizer is purchasing the Shares for its own account
and not with a present view toward the public distribution thereof and has no
arrangement or understanding with any other persons regarding the distribution
of the Shares, except as would not result in a violation of the Securities Act.
Pfizer will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares except in accordance with the
Securities Act and to the extent permitted by Section 6.1 and Section 6.2.

 

16

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

4.4    Reliance on Exemptions. Pfizer understands that Homology intends for the
Shares to be offered and sold to it in reliance upon specific exemptions from
the registration requirements of United States federal and state securities laws
and that Homology is relying upon the truth and accuracy of, and Pfizer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Pfizer set forth herein in order to determine the
availability of such exemptions and the eligibility of Pfizer to acquire the
Shares.

4.5    Accredited Investor; Access to Information. Pfizer is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act and is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Shares. Pfizer has been
furnished with materials relating to the offer and sale of the Shares that have
been requested by Pfizer, including, without limitation, Homology’s SEC
Documents, and Pfizer has had the opportunity to review the SEC Documents.
Pfizer has been afforded the opportunity to ask questions of Homology. However,
neither such inquiries nor any other investigation conducted by or on behalf of
Pfizer or its representatives or counsel will modify, amend or affect Pfizer’s
right to rely on the truth, accuracy and completeness of the SEC Documents and
Homology’s representations and warranties contained in this Agreement.

4.6    Brokers and Finders. No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon Homology for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of Pfizer.

4.7    Governmental Review. Pfizer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Shares or an investment therein.

 

Section 5.

STANDSTILL AGREEMENT.

5.1    Prior to the earlier of (i) the one (1) year anniversary of the Closing
Date and (ii) the occurrence of a Fundamental Change Event (the “Standstill
Period”), Pfizer and its controlled Affiliates will not, directly or indirectly,
except as expressly approved or invited by Homology or the Board or otherwise
expressly permitted pursuant to this Section 5:

(a)    effect or seek, offer or propose (whether publicly or otherwise) to
effect (other than as contemplated by Section 2), or cause or participate,
directly or indirectly, in, (i) any acquisition of any securities (or beneficial
ownership thereof) or material assets of Homology, (ii) any tender or exchange
offer, merger or other business combination involving Homology, (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to Homology or (iv) any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the SEC) or consents to vote any
voting securities of Homology;

(b)    form, join or in any way participate in a “group” (as defined under the
Exchange Act) with respect to any securities of Homology;

(c)    otherwise act, alone or in concert with others, to seek to control or
influence the management, Board or policies of Homology (other than as
contemplated by Section 2);

 

17

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

(d)    take any action that would reasonably be expected to require Homology to
make a public announcement regarding any of the types of matters set forth in
clause (a) above; or

(e)    enter into any discussions or arrangements with any person with respect
to any of the foregoing (other than as contemplated by Section 2).

5.2    Pfizer also agrees during the Standstill Period not to request Homology
(or its representatives), directly or indirectly, to amend or waive any
provision of this Section 5, other than by means of a confidential communication
to the Board or Homology’s Chairman of the Board, Chief Executive Officer or
Chief Financial Officer (which confidential communications may include, without
limitation, transaction proposals involving Homology or any of its assets
(including strategic business combinations or an acquisition of Homology by
Pfizer); provided that the fact that Pfizer is making such a proposal or the
terms thereof would not reasonably be expected to require Homology to make any
public disclosure with respect to such proposal. Pfizer represents and warrants
that, as of the Execution Date, neither Pfizer nor any of its Affiliates owns,
of record or beneficially, any voting securities of Homology, or any securities
convertible into or exercisable for any voting securities of Homology.

5.3    None of (i) the ownership or purchase by Pfizer, an employee benefit plan
or trust of Pfizer, or any Pfizer Affiliates in any diversified index, mutual or
pension fund or similar entity managed by an independent advisor, which fund
in-turn holds, directly or indirectly, securities of Homology, (ii) the
acquisition of the equity securities of an entity that owns Homology securities
prior to such acquisition so long as such acquisition is not consummated for the
purpose of circumventing this Section 5, (iii) the acquisition of securities of
Homology by an entity acquired by Pfizer or its Affiliate after the date hereof
pursuant to the terms of an agreement requiring (but only to the extent
requiring) such entity to acquire such securities, which agreement was in effect
on the date Pfizer or its Affiliate entered into an agreement to acquire such
entity so long as such acquisition is consummated for purposes other than
circumventing this Section 5, (iv) the acquisition of assets or securities of
Homology or any of its Affiliates, as debtor, that are acquired in a transaction
subject to the approval of the United States Bankruptcy Court pursuant to
proceedings under the United States Bankruptcy Code, or (v) transfers or resales
of the Shares by Pfizer to any other person in compliance with Section 6, will
be deemed to be a breach of Pfizer’s standstill obligations under this
Section 5.

5.4    Homology agrees that it will not assert that this Agreement or any other
agreement between Homology and Pfizer restricts any of the actions contemplated
by Section 5.1 after the expiration or termination of the Standstill Period.

 

Section 6.

TRANSFER, RESALE, LEGENDS, REGISTRATION RIGHTS.

6.1    Transfer or Resale. Pfizer understands that:

(a)    the Shares have not been and are not being registered under the
Securities Act or any applicable state securities laws and, consequently, Pfizer
may have to bear the risk of

 

18

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

owning the Shares for an indefinite period of time because the Shares may not be
transferred unless (i) the resale of the Shares is registered pursuant to an
effective registration statement under the Securities Act; (ii) Pfizer has
delivered to Homology an opinion of counsel (in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; or (iii) the Shares are sold or transferred
pursuant to Rule 144 under the Securities Act (“Rule 144”); and

(b)    any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Shares under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

6.2    Lock-Up. Pfizer agrees that it will hold and will not sell any of the
Shares (or otherwise make any short sale of, grant any option for the purchase
of or enter into any hedging or similar transaction with the same economic
effect as a sale of the Shares) until the one (1) year anniversary of the
Closing Date (the “Holding Period”). Notwithstanding the foregoing, this
Section 6.2 will not preclude, and Pfizer shall be permitted to transfer any
portion or all of its Shares at any time under, the following circumstances:

(a)    transfers to any Affiliate, but only if the transferee agrees in writing
for the benefit of Homology to be bound by the terms of this Agreement;

(b)    transfers that have been approved in writing by Homology;

(c)    if, following the Closing Date, (A) Pfizer exceeds 20% ownership of
Homology’s voting securities solely as a result of an action taken by Homology
and (B) as a result of clause (A), Pfizer’s auditors determine that Homology’s
financial results must be consolidated with Pfizer’s in Pfizer’s financial
statements pursuant to the principles of consolidation under GAAP, transfers
made in order to reduce Pfizer’s ownership of Homology’s voting securities to
the greater of (y) 19.99% and (z) such amount as would not require such
consolidation under GAAP; and

(d)    sales of Shares by Pfizer to a third party pursuant to a bona fide tender
offer made by such third party for outstanding shares of Common Stock.

6.3    Legends. Pfizer understands the Shares will bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the Shares):

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES

 

19

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

UNDER SUCH ACT OR APPLICABLE STATE SECURITIES LAWS OR A CERTIFICATE AND/OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THESE SECURITIES IS SUBJECT TO
THE TERMS AND CONDITIONS OF A STOCK PURCHASE AGREEMENT DATED NOVEMBER 9, 2020
BETWEEN HOMOLOGY MEDICINES, INC. AND PFIZER INC.

If such Shares may be transferred pursuant to Section 6.2, Pfizer may request
that Homology remove, and Homology agrees to authorize and instruct (including
by causing any required legal opinion to be provided) the removal of any legend
from the Shares, if permitted by applicable securities law, within two
(2) Business Days of any such request; provided, however, each party will be
responsible for any fees it incurs in connection with such request and removal.

6.4    Registration Rights. If, following the Holding Period, Pfizer proposes to
publicly resell any or all of the Shares pursuant to Rule 144 and Pfizer in good
faith believes it will be unable to sell all of the Shares proposed to be sold
by it pursuant to Rule 144 without volume or manner-of-sale restrictions, Pfizer
shall notify Homology and Homology shall file as promptly as practicable a
secondary only registration statement on Form S-3 (or any successor form to Form
S-3) promulgated under the Securities Act (which, if Homology is then a
“well-known seasoned issuer” (as defined in Rule 405 under the Securities Act),
shall be filed pursuant to General Instruction I.D of Form S-3 (an “Automatic
Shelf Registration Statement”)), registering the resale of such Shares (the
“Registrable Securities”) (or, in the event that (i) Form S-3 is not available
for the registration of the resale of the Registrable Securities, another
appropriate form reasonably acceptable to Pfizer or (ii) if available, include
the Registrable Securities in a Prospectus Supplement under an already effective
registration statement of Homology) by Pfizer (the “Registration Statement”).
Homology shall use commercially reasonable efforts (a) if the Registration
Statement is not an Automatic Shelf Registration Statement, to cause the
Registration Statement to become effective as promptly as practicable; (b) to
cause the Registration Statement to remain effective until the earlier of
(i) the date on which Pfizer has disposed of all of the Registrable Securities
and (ii) Rule 144 is available for the disposition of all Registrable Securities
without volume or manner-of-sale restrictions; (c) to undertake any additional
actions reasonably necessary to maintain the availability of, and to facilitate
the disposition by Pfizer of the Registrable Securities pursuant to, the
Registration Statement; and (d) to obtain any required consent under any
agreement to which Homology is a party related to the filing of the Registration
Statement. Pfizer agrees to cooperate with Homology as reasonably requested by
Homology in connection with the preparation and filing of the Registration
Statement, including furnishing to Homology such information regarding itself,
the shares of Common Stock held by it and the intended method of disposition of
the Registrable Securities as shall be reasonably required to effect the
registration of such Registrable Securities. Homology shall bear all expenses
incurred in connection with the performance of its obligations under this
Section 6.4; provided, however, that Homology shall have no obligation to pay
for any commissions or transfer taxes of Pfizer. Homology’s obligations under
this Section 6.4 shall also apply to any shares in the capital of Homology
issued or issuable with respect to the Registrable Securities as a result of any
share split, share dividend, recapitalization, exchange or similar event.

 

20

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

Section 7.

CONDITIONS TO CLOSING.

7.1    Conditions to Obligations of Homology. Homology’s obligation to complete
the purchase and sale of the Shares and deliver the Shares to Pfizer is subject
to the fulfillment or waiver of the following conditions at or prior to the
Closing:

(a)    Receipt of Funds. Homology will have received immediately available funds
in the full amount of the Purchase Price for the Shares being purchased
hereunder.

(b)    Representations and Warranties. The representations and warranties made
by Pfizer in Section 4 will be true and correct in all material respects as of
the Closing Date, except to the extent such representations and warranties are
made as of another date, in which case such representations and warranties will
be true and correct in all material respects as of such other date.

(c)    Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by Pfizer on or prior to the Closing Date shall have
been performed or complied with in all material respects.

(d)    Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, will have been instituted or be pending before any
court, arbitrator, governmental body, agency or official.

(e)    No Governmental Prohibition. The sale of the Shares by Homology and the
purchase of the Shares by Pfizer will not be prohibited by any applicable law or
Order or regulation.

(f)    Closing Deliverables. All closing deliverables as required under
Section 1.3(b) shall have been delivered by Pfizer to Homology.

7.2    Conditions to Pfizer’s Obligations at the Closing. Pfizer’s obligation to
complete the purchase and sale of the Shares is subject to the fulfillment or
waiver of the following conditions at or prior to the Closing:

(a)    Representations and Warranties. The representations and warranties made
by Homology in Section 3 will be true and correct in all material respects as of
the Closing Date, except to the extent such representations and warranties are
made as of another date, in which case such representations and warranties will
be true and correct in all material respects as of such other date.

(b)    Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by Homology on or prior to the Closing Date shall
have been performed or complied with in all material respects.

 

21

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

(c)    Transfer Agent Instructions. Homology will have delivered to its transfer
agent irrevocable written instructions to issue the Shares to Pfizer in a form
and substance acceptable to such transfer agent.

(d)    Nasdaq Qualification. The Shares will be duly authorized for listing by
Nasdaq, subject to official notice of issuance.

(e)    Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, will have been instituted or be pending before any
court, arbitrator, governmental body, agency or official.

(f)    No Governmental Prohibition. The sale of the Shares by Homology, and the
purchase of the Shares by Pfizer will not be prohibited by any applicable law or
Order or regulation.

(g)    Closing Deliverables. All closing deliverables as required under
Section 1.3(b) shall have been delivered by Homology to Pfizer.

 

Section 8.

OTHER AGREEMENTS OF THE PARTIES.

8.1    Securities Laws Disclosure; Publicity. Homology shall (a) concurrently
with the execution of this Agreement, issue a press release disclosing the
material terms of the transactions contemplated hereby, and (b) file a Current
Report on Form 8-K, including this Agreement as an exhibit thereto, with the SEC
within the time required by the Exchange Act, in each case in the form mutually
agreed to by Homology and Pfizer. Homology and Pfizer shall consult with each
other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither Homology nor Pfizer shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the other party, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication.

8.2    Market Listing. Homology shall use commercially reasonable efforts to
(a) maintain the listing and trading of the Common Stock on Nasdaq and
(b) effect the listing of the Shares on Nasdaq.

8.3    Integration. Homology shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would be integrated with the offer or sale of the Shares to
be issued to Pfizer hereunder resulting in the need to obtain stockholder
approval of the issuance of Shares to Pfizer hereunder pursuant to the rules and
regulations of any of the following markets or exchanges on which the shares of
Common Stock is listed or quoted for trading on the date in question: the Pink
OTC Markets, the OTC Bulletin Board, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the NYSE American or the New
York Stock Exchange.

 

22

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

Section 9.

GOVERNING LAW; MISCELLANEOUS.

9.1    Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of Delaware without regard
to the principles of conflict of laws.

9.2    Counterparts; Electronic Signatures. This Agreement may be executed in
two counterparts, both of which are considered one and the same agreement and
will become effective when the counterparts have been signed by each party and
delivered to the other party hereto. This Agreement, once executed by a party,
may be delivered to the other party hereto by electronic PDF of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

9.3    Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

9.4    Severability. If any provision of this Agreement should be held invalid,
illegal or unenforceable in any jurisdiction, the parties will negotiate in good
faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the parties and all other provisions hereof will
remain in full force and effect in such jurisdiction and will be liberally
construed in order to carry out the intentions of the parties hereto as nearly
as may be possible. Such invalidity, illegality or unenforceability will not
affect the validity, legality or enforceability of such provision in any other
jurisdiction.

9.5    Entire Agreement; Amendments. This Agreement (including any schedules and
exhibits hereto) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or therein. This Agreement supersedes all prior agreements
and understandings between the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by each party. Any amendment or waiver effected in
accordance with this Section 9.5 will be binding upon Pfizer and Homology.

9.6    Notices. All notices required or permitted hereunder will be in writing
and will be deemed effectively given: (a) upon personal delivery to the party to
be notified, (b) when sent by confirmed email if sent during normal business
hours of the recipient, if not, then on the next Business Day, or (c) one
Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. The
addresses for such communications are:

 

         If to Homology, addressed to:    Homology Medicines, Inc.      One
Patriots Park      Bedford, Massachusetts 01730      Attention: General Counsel
     Email: palloway@homologymedicines.com   with a copy to:    Ropes & Gray LLP

 

23

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

            800 Boylston Street      Prudential Tower      Boston, Massachusetts
02199      Attention: Marc Rubenstein      Email: Marc.Rubenstein@ropesgray.com
  If to Pfizer, addressed to:    Pfizer Inc.      235 East 42nd Street      New
York, NY 10017      Attention: Senior Vice President, Worldwide Business
Development      Email: deborah.baron@pfizer.com   with a copy (which will not
constitute notice) to each of the following:      Pfizer Inc. 235 East 42nd
Street      New York, NY 10017      Attention: Andrew J. Muratore      Email:
andrew.j.muratore@pfizer.com      and      Arnold & Porter Kaye Scholer LLP 250
West 55th Street      New York, NY 10019-9710      Attn: Lowell Dashefsky     
Email: lowell.dashefsky@arnoldporter.com

9.7    Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. Homology will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of Pfizer, and Pfizer will not assign this Agreement or any
rights or obligations hereunder without the prior written consent of Homology;
provided, however, that Pfizer may assign this Agreement together with all of
the Shares it then owns (subject to Section 5 and Section 6) to any wholly-owned
subsidiary and any such assignee may assign the Agreement together with all of
the Shares it then owns (subject to Section 5 and Section 6) to Pfizer or any
other subsidiary wholly-owned by Pfizer, in any such case, without such consent
provided that the assignee agrees to assume Pfizer’s obligations under Section 5
and Section 6 of this Agreement

9.8    Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

9.9    Further Assurances; Survival. Each party will do and perform, or cause to
be

 

24

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

done and performed, all such further acts and things, and will execute and
deliver all other agreements, certificates, instruments and documents, as the
other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby. The provisions of this Agreement will survive
termination.

9.10    No Strict Construction. The language used in this Agreement is deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against a party.

9.11    Equitable Relief. Homology recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to Pfizer. Homology therefore agrees that Pfizer
is entitled to seek temporary and permanent injunctive relief or specific
performance in any such case. Pfizer also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to Homology. Pfizer therefore agrees that
Homology is entitled to seek temporary and permanent injunctive relief or
specific performance in any such case.

9.12    Expenses. Homology and Pfizer are each liable for, and will pay, their
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses. Homology shall pay any and all transfer, stamp,
issuance and similar Taxes, costs and expenses (including, without limitation,
fees and expenses of the transfer agent) that may be payable with respect to the
delivery of the Shares to Pfizer.

[Remainder of page intentionally left blank.]

 

25

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pfizer and Homology have caused this Agreement to be duly
executed as of the date first above written.

 

PFIZER INC.

By: /s/ Deborah Baron                                                  Name:  
Deborah Baron Title:   VP Worldwide Business Development HOMOLOGY MEDICINES,
INC. By: /s/ Arthur O. Tzianabos, Ph.D.                             Name: Arthur
O. Tzianabos, Ph.D.

Title: President and Chief Executive Officer

 

[Signature Page to Stock Purchase Agreement]

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

APPENDIX 1

DEFINED TERMS

“Action” shall mean any action, cause or action, suit, prosecution, notice of
violation, inquiry, investigation, litigation, arbitration, hearing, Order,
claim, complaint or other proceeding (whether civil, criminal, administrative,
investigative or informal) by or before any Governmental Authority or
arbitrator.

“Affiliate” means with respect to any Person, any Person controlling, controlled
by or under common control with such first Person. For purposes of this
definition, “control” means (a) direct or indirect ownership of fifty percent
(50%) or more of the stock or shares having the right to vote for the election
of directors of such Person (or if the jurisdiction where such Person is
domiciled prohibits foreign ownership of such entity, the maximum foreign
ownership interest permitted under such laws; provided that such ownership
interest provides actual control over such Person), (b) status as a general
partner in any partnership or (c) the possession, directly or indirectly, of the
power to direct, or cause the direction of, the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Board” means the board of directors of Homology.

“Business Day” means any day other than a Saturday or a Sunday on which the
banks in New York, New York are open for business.

“Change of Control” means, with respect to a party, any of the following events
occurring after the Closing Date: (a) any “person” or “group” (as such terms are
defined below) (i) is or becomes the “beneficial owner” (as defined below),
directly or indirectly, of shares of capital stock or other interests (including
partnership interests) of such party then outstanding and normally entitled
(without regard to the occurrence of any contingency) to vote in the election of
the directors, managers or similar supervisory positions (“Voting Stock”) of
such party representing fifty percent (50%) or more of the total voting power of
all outstanding classes of Voting Stock of such party or (ii) has the power,
directly or indirectly, to elect a majority of the members of the party’s board
of directors, or similar governing body; (b) such party consummates a merger,
consolidation or similar transaction with another person (whether or not such
party is the surviving entity), and as a result of such merger, consolidation or
similar transaction (i) the members of the board of directors of such party
immediately prior to such transaction constitute less than a majority of the
members of the board of directors of such party or such surviving Person
immediately following such transaction or (ii) the Persons that beneficially
owned, directly or indirectly, the shares of Voting Stock of such party
immediately prior to such transaction cease to beneficially own, directly or
indirectly, shares of Voting Stock of such party representing at least a
majority of the total voting power of all outstanding classes of Voting Stock of
the surviving Person or the ultimate parent entity of such surviving Person in
substantially the same proportions as their ownership of Voting Stock of such
party immediately prior to such transaction; (c) such party sells or transfers
to any third party, in one (1) or more related transactions, properties or
assets representing all or substantially all of such party’s consolidated total
assets; or (d) the holders of capital stock of such party approve a plan or
proposal for the liquidation or dissolution of such party. For the purpose

 

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

of this definition of Change of Control: (a) “person” and “group” have the
meanings given such terms under Section 13(d) and 14(d) of the Exchange Act and
the term “group” includes any group acting for the purpose of acquiring, holding
or disposing of securities within the meaning of Rule 13d-5(b)(1) under the
exchange Act; (b) a “beneficial owner” will be determined in accordance with
Rule 13d-3 under the Exchange Act; and (c) the terms “beneficially owned” and
“beneficially own” will have meanings correlative to that of “beneficial owner.”

“Closing Date” means the date on which the Closing actually occurs.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended

“Common Stock” means shares of Homology’s common stock, par value $0.0001 per
share.

“Consent” shall mean any, internal or external, approval, authorization,
consent, license, franchise, Order, registration, notification, permit,
certification, clearance, waiver or other confirmation of or by a Governmental
Authority, other Person or company body.

“Contract” shall mean, with respect to any Person, any written agreement,
contract, commitment, indenture, note, bond, loan, license, sublicense, lease,
sublease, undertaking, statement of work or other arrangement to which such
Person is a party or by which any of its properties or assets are subject.

“Environmental Law” shall mean all national, supra-national, federal, state,
local and foreign Laws concerning public health and safety, worker health and
safety, pollution or protection of the environment; including without limitation
all those relating to the generation, handling, transportation, treatment,
storage, disposal, release, exposure to or cleanup of hazardous materials,
substances or wastes, including petroleum, asbestos, polychlorinated biphenyls,
asbestos, noise or radiation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

“Fundamental Change Event” means the occurrence of any of the following:

(i) a Change of Control with respect to Homology, or Homology’s entry into a
definitive written agreement providing for a Change of Control of Homology;

(ii) any “person” or “group” (as such terms are defined in the definition of
“Change of Control” set forth above) (1) commences a tender or exchange offer
that, if consummated, would make such person or group (or any of its or their
Affiliates) the beneficial owner (as defined in the definition of “Change of
Control” set forth above) of fifty percent (50%) or more of the total voting
power of all outstanding classes of Homology’s Voting Stock, or any rights or
options to acquire such ownership, including from a third party, and the Board
recommends in favor of such offer or fails to recommend that Homology’s
stockholders reject such offer within ten business days after its commencement;
or (2) commences a solicitation of proxies or consents with respect to any of

 

ii

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

Homology’s equity securities that, if successful, would have the effect of
electing to the Board a majority of directors who are not directors as of the
date of this Agreement;

(iii) Homology waives any standstill or similar provision in any other agreement
between Homology and a third party for the explicit purpose of allowing the
third party to pursue or engage in any transaction of the type described in
clause (i) or (ii) above;

(iv) Homology publicly announces the commencement of a formal process to solicit
proposals for a potential business combination transaction.

“GAAP” means generally accepted accounting principles in the United States of
America as consistently applied by Homology.

“Governmental Authority” means any multinational, federal, national, state,
provincial, local or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal, official or officer, exercising executive, judicial,
legislative, police, regulatory, administrative or taxing authority or functions
of any nature pertaining to government.

“HMI-102” means Homology’s PAH gene transfer product being developed on the
Closing Date for the treatment of PKU in adults known as “HMI-102” that, as of
the Closing Date, is the subject of the ongoing pheNIX Clinical Study.

“HMI-103” means Homology’s PAH gene editing product being developed on the
Execution Date for the treatment of PKU known as “HMI-103” and/or in the form
described in the first IND to be filed by Homology with respect to such product.

“Homology Products” means (a) HMI-102 and (b) HMI-103.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, Orders,
injunctions and ordinances of any Governmental Authority.

“Leased Real Property” shall mean all leasehold or subleasehold estates and all
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by Homology or any of its
Subsidiaries pursuant to any Lease.

“Leases” shall mean all leases, subleases, licenses, concessions and other
Contracts pursuant to which Homology or any of its Subsidiaries holds any Leased
Real Property as tenant, sublessee, licensee or concessionaire (including the
rights to all security deposits and other amounts and instruments deposited by
or on behalf of Homology or and of its Subsidiaries thereunder) and all material
amendments, extensions, renewals, guaranties and other agreements with respect
thereto.

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” means any change, effect or circumstance, individually
or in the

 

iii

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

aggregate, that could reasonably be expected to (a) be materially adverse to the
business, operations, assets or financial condition of Homology or Pfizer, as
the case may be, taken as a whole, (b) materially impair the ability of Homology
or Pfizer to perform its obligations pursuant to the transactions contemplated
by this Agreement, or (c) materially adversely effect the legality, validity or
enforceability of this Agreement.

“Material Contract” shall mean any Contract entered into by Homology or any of
its Subsidiaries that is required under the Exchange Act to be filed as an
exhibit to an SEC Document pursuant to Item 601(b)(10) of Regulation S-K

“Nasdaq” means The Nasdaq Global Select Market.

“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

“Person” means any natural person, corporation, general partnership, limited
partnership, joint venture, proprietorship or other business organization or a
Governmental Authority.

“pheNIX Clinical Study” means the clinical study for HMI-102 being conducted by
Homology as of the Execution Date known as the pheNIX study (ClinicalTrials.gov
Identifier: NCT03952156).

“Preferred Stock” means shares of Homology’s preferred stock, par value $0.0001
per share.

“SEC” means the United States Securities and Exchange Commission or any
successor entity.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

“Tax” or “Taxes” shall mean any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, escheat, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

iv

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED CONFIDENTIAL DISCLOSURE AGREEMENT

[See attached.]

 

 

Certain information in this document has been excluded pursuant to Regulation
S-K, Item 601(b)(10). Such excluded information is not material and would likely
cause competitive harm to the registrant if publicly disclosed.